Citation Nr: 1825695	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from March 1988 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2014, the Veteran requested a hearing at a local VA office, but subsequently withdrew that request in writing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On May 10, 2017, the Veteran attempted to submit evidence to the AOJ via a fax machine in connection with this appeal; however, some of the pages received by VA are almost entirely illegible.  On remand, the Veteran should be requested to resubmit the evidence.   

The Veteran claims that she injured her right knee during service and that she has experienced knee pain causing functional impairment since that time.  A remand is necessary to schedule an examination to determine the nature and etiology of the Veteran's claimed knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inform her that some of the documents she submitted by fax machine on May 10, 2017, are illegible in the claims file and offer her an opportunity to resubmit that evidence.  

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

3.  Schedule the Veteran for a VA joints examination by an orthopedist to determine the etiology of the Veteran's claimed right knee pain.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the service medical examination reports and the Veteran's reports of her medical history; the post-service treatment records; and the Veteran's lay statements.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any right knee disability, to include pain resulting in functional impairment, is related to service or any incident of service?

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Then, after undertaking any other indicated development, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




